Citation Nr: 0032493	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-03 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a decision 
of July 18, 1989, which reduced the rating for the veteran's 
service-connected status post lumbar laminectomy with 
residual chronic strain and degenerative arthritis from 60 
percent to 20 percent, and terminated a total disability 
rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In the decision, the RO found that 
there was no clear and unmistakable error in a prior rating 
decision of July 18, 1989, which reduced the rating for the 
veteran's service-connected lumbar spine disorder and 
terminated a total disability rating based on individual 
unemployability due to service-connected disabilities.  


FINDING OF FACT

The decision of July 18, 1989, which reduced the rating for 
the veteran's service-connected status post lumbar 
laminectomy with residual chronic strain and degenerative 
arthritis from 60 percent to 20 percent, and terminated a 
total disability rating based on individual unemployability 
was based on the correct facts as they were known at that 
time, and was in accordance with the existing law and 
regulations.


CONCLUSION OF LAW

The decision of July 18, 1989, which reduced the rating for 
the veteran's service-connected status post lumbar 
laminectomy with residual chronic strain and degenerative 
arthritis from 60 percent to 20 percent, and terminated a 
total disability rating based on individual unemployability 
does not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of July 18, 1989, which reduced the 
rating for the veteran's service-connected status post lumbar 
laminectomy with residual chronic strain and degenerative 
arthritis from 60 percent to 20 percent, and terminated a 
total disability rating based on individual unemployability.  
He argues that the decision was factually erroneous because 
his back disability had not improved and he was still 
unemployable.  The representative asserts that the disability 
evaluation examination upon which the reduction was based was 
inadequate for rating purposes, and that the findings on the 
examination did not show material improvement over the 
findings of previous examinations.  The veteran also argues 
that the decision was legally erroneous because the RO failed 
to apply 38 C.F.R. § 3.343 which is a protective regulation 
which applies in rating reduction cases involving total 
disability ratings.

The evidence which was of record at that time of the rating 
reduction included the veteran's service medical records.  A 
record dated in May 1969 shows that the veteran reported that 
he had been driving a truck in Vietnam in October 1968 when 
it struck a land mine.  At that time, he sustained a severe 
contusion of the right knee which responded to conservative 
treatment.  In January 1969, he noted gradual onset of pain 
in the posterior left thigh and calf.  He said that his foot 
tended to go to sleep when he was walking.  There was no 
weakness or bladder or bowel difficulty.  He was without low 
back pain.  On examination, the back had a moderately 
decreased range of motion, left paralumbar spasm and minimal 
lumbar tenderness.  There was also minimal left sciatic 
tenderness and left L5 derm hypesthesia.  The impression was 
HNP left L4-5.  The veteran subsequently underwent surgery to 
treat the disorder.  

Following his separation from service in February 1970, the 
veteran applied for disability compensation.  The report of a 
neurological examination conducted by the VA in March 1970 
shows that the veteran walked erect but favored his left leg 
a bit and had a slight limp.  He stated that he had pain in 
the lateral aspect of his left thigh which was sort of a 
burning sensation when he made the wrong kind of twisting 
movement or took excessively large steps.  His reflexes were 
bilaterally equal and normal.  Muscular examination showed no 
weakening and no pathological reflexes.  The diagnosis was 
residuals of back injury and laminectomy.  The examiner 
stated that the veteran was severely handicapped in his 
industrial adaptability and that he had been turned down for 
jobs at several factories because he could not pass physical 
examinations because of his back operation.  Subsequently, in 
a rating decision of April 1970, the RO granted service 
connection for residuals of a lumbar laminectomy, and 
assigned a 40 percent disability rating under Diagnostic Code 
5293.  The RO also granted service connection for a duodenal 
ulcer disease, chronic, with history of vagotomy, rated as 20 
percent disabling.  

A VA hospital discharge summary dated in June 1972 shows that 
in May 1972 the veteran underwent a laminectomy of the L3-4 
interspace on the right.  He had a history of low back pain 
radiating down the right leg.  Physical examination was 
essentially within normal limits with the exception of a 
positive straight leg raising test on the right and a 
decreased knee jerk.  A myelogram showed a persistent defect 
on the L3-4 space on the right.  During surgery, a large disc 
was found and was excised.  He had a benign postoperative 
course.  Subsequently, in a rating decision of July 1972, the 
RO assigned a temporary total disability rating effective 
from May 29, 1972, and a 60 percent disability rating 
effective from October 1, 1972.  In a rating decision of 
November 1972, the RO assigned a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  

The report of a neurological examination conducted by the VA 
in February 1973 shows that the veteran reported that his 
pain had been better since his surgery the previous year.  
However, he said that during the past two months the pain had 
been coming back.  He reported having a dull ache that was 
sometimes quite sharp, and having numbness and tingling in 
his left lower extremity.  He said that he was not working 
because he was considered disabled and felt exhausted and 
tired whenever he tried to do work, especially on the left 
lower extremity.  On neurological examination, the muscle 
tone and bulkiness were within normal limits.  Muscle 
strength on flexion of the left hip was markedly reduced, and 
strength on flexion of the right hip was mildly reduced.  No 
abnormal movement was noted.  Straight leg raising was about 
10 to 20 percent on the right side, and about 30 to 40 
percent on the left side.  Sensory function was within normal 
limits.  Reflexes were 1+ on knees jerks bilaterally, and 1+ 
on the ankle jerks bilaterally.  Superficial reflexes were 
normally elicited and no pathological reflexes were noted.  
The examiner indicated that the veteran's vocational 
inadaptability was still moderate to marked since he still 
had radiating pains and some weakness in the left lower 
extremity.  In a decision of April 1973, the RO confirmed the 
previous rating.  

In a rating decision of November 1973, the RO terminated the 
total disability rating based on individual unemployability 
after the veteran failed to return an employment 
questionnaire.  In January 1974, the veteran submitted a 
completed questionnaire in which he reported that he had 
worked from January to March of the prior year at a gas 
station.  The report of a VA neurological examination 
conducted in March 1974 shows that the veteran reported that 
he was unemployed.  Following examination, the examiner 
stated that vocational inadaptability should still be 
considered moderate in degree.  In a rating decision of March 
1974, the RO restored the total disability rating based on 
unemployability.  

The report of a neurological examination conducted by the VA 
in January 1981 shows that the veteran reported that he 
continued to have constant low back pain with radiation down 
the right leg in a sciatic distribution and occasionally down 
the left leg.  He said that he was able to walk for one 
block, stand for 20 minutes, sit for 2-4 hours, and lift 30 
pounds.  Strength in his legs was fair.  He reported numbness 
in the right leg.  He was unemployed.  On examination, all 
muscle groups exhibited normal strength with the exception of 
the right foot where there was a 90 percent loss on 
dorsiflexion of the foot and toes and eversion of the right 
foot.  Reflexes were symmetric with the exception of the 
right knee jerk and ankle jerk which were diminished.  
Sensory examination revealed decreased sensation in the L5 
segmental dermatome of the right leg.  The RO issued a 
confirmed rating in February 1981.  

The action which resulted in reduction of the veteran's 
benefits began when the RO received a letter in January 1989 
from a person who stated that the veteran had been working on 
behalf of a contractor who was erecting a radio tower for a 
radio station.  It was stated that the veteran had actually 
gone up the tower to repair lights.  The veteran reportedly 
received $10 per hour, and the pay for the work reportedly 
had been "under the table."  Associated with the letter was 
a photograph of a man identified as the veteran climbing on 
the very tall radio tower.  Also submitted were copies of 
work records showing that the veteran had worked numerous 
days including some days when he worked several hours of 
overtime.  

The RO sent a letter to the veteran dated in March 1989 which 
requested that he complete a form verifying his employment 
status.  The veteran subsequently submitted a statement in 
support of claim reporting that he had not worked for a 
particular radio station or any other company.  He enclosed a 
copy of a letter from the radio station indicating that he 
was not an employee.  

The veteran was afforded two VA examinations in May 1989.  
The report of a disability evaluation examination shows that 
he denied having employment.  He stated that his present 
complaints included low back pain, pain in the leg, nerve 
damage in the right ankle, and being unable to sit, stand or 
walk for extended lengths of time.  X-rays of his lumbosacral 
spine were interpreted as showing moderate hypertrophic 
changes in the lumbar spine with narrowing of the disc space 
at the level of L3-4 and L4-5.  There was evidence of a 
laminectomy defect at the level of L4 and L5 vertebrae, and 
there may have been partial lumbarization of the S1 segment.  
There was also slight levoscoliosis of the lumbar spine.  
Musculoskeletal examination revealed a steppage gait at the 
right with a list to the left with paravertebral muscle 
spasm.  There was a 6 inch depressed adherent surgical scar 
with absence of some of the lumbar spine.  On range of motion 
testing, flexion was to 80 degrees, extension was to 20 
degrees, lateral flexion was to 20 degrees, and rotation was 
to 30 degrees.  The veteran could squat completely.  His toe 
gaits were intact.  The right heel gait was abnormal.  
Flexors and extensors of the toes were present, but decreased 
on the right.  There was decreased sensation of the anterior 
right foot and leg.  Deep tendon reflexes were zero on the 
right knee and ankle.  Reflexes on the left knee an ankle 
were positive.  The circumferences of the thighs were 19.5 on 
the right and 19.25 on the left.  The calves were 13.75 on 
the right and 14.25 on the left.  The quadriceps were normal 
bilaterally.  Straight leg raising was negative to 80 degrees 
bilaterally.  The pertinent diagnosis was status post lumbar 
laminectomies times four for HNP with decompressive 
laminectomy and foraminotomy with residual chronic lumbar 
strain, degenerative arthritis, narrowing of L3-4 and L4-5 
disc spaces, mild levoscoliosis, and partial lumbarization of 
S1.   

The report of a neurological examination conducted in May 
1989 shows that the veteran reported that he had right foot 
drop since 1972.  He was taking the medication Indocin.  He 
complained of constant pain in the lower back radiating down 
to both legs, the right more than the left.  He also claimed 
numbness of the right leg at times.  He said that he tried to 
do all activities of daily living such as putting his clothes 
on, keeping clean, and taking care of his bath and bathroom 
needs.  He reported that he could walk about a quarter of a 
mile and could lift about 20 pounds.  On examination, his 
motor system strength was normal bilaterally.  Straight leg 
raising was to about 80 degrees bilaterally.  Gait was 
somewhat of a steppage gait on the right foot, with listing 
toward the left when walking.  Paravertebral spasm was noted.  
He could walk on his toes, but claimed he was not able to 
walk on the right heel.  He claimed some weakness in the 
muscles, mostly the extensors and toes on the right.  He also 
claimed decreased sensation on the right side of the leg and 
foot.  Lumbar spine motion was somewhat diminished, but he 
could squat down.  The range of motion of the lower 
extremities were done very well.  Reflexes were 1+ in the 
left knee, 1+ in the left ankle.  The examiner could not 
obtain them in the right knee and ankle.  The diagnosis was 
status post lumbar laminectomy times 4, for HNP 
(decompressive laminectomy) residual chronic lumbar spine 
syndrome, with degenerative arthritis by history.  

As noted above, the rating for the veteran's back disorder 
was done under Diagnostic Code 5293 which provides that a 
noncompensable rating is warranted for intervertebral disc 
syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 

In the rating decision of July 18, 1989, the RO summarized 
the examination findings.  Then, on the basis of that 
evidence, reduced the rating for the veteran's service-
connected status post lumbar laminectomy with residual 
chronic strain and degenerative arthritis from 60 percent to 
20 percent.  The rating remained under Diagnostic Code 5293.  
Thus, the RO apparently found that the back disorder was no 
longer productive of pronounced intervertebral disc syndrome, 
but was now productive of only moderate intervertebral disc 
syndrome.  The RO also terminated the total disability rating 
based on individual unemployability, noting that the veteran 
no longer met the schedular requirements for entitlement to 
individual unemployability.  The veteran submitted a notice 
of disagreement with the rating reduction and the RO issued a 
statement of the case; however, the veteran did not perfect 
an appeal and the decisions became final.

The veteran did not appeal the decision.  Under the 
applicable law and regulations, previous determinations which 
are final and binding, including decisions regarding service 
connection, will be accepted as being correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2000).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of July 18, 1989, which 
reduced the rating for the veteran's service-connected status 
post lumbar laminectomy with residual chronic strain and 
degenerative arthritis from 60 percent to 20 percent, and 
terminated a total disability rating based on individual 
unemployability was based on the correct facts as they were 
known at that time.  The Board finds that there is no showing 
that the decision which reduced the rating for the veteran's 
service-connected disability was not based on the correct 
facts as they were known at that time or was not in 
accordance with the existing law and regulations.  On the 
contrary, the rating decision shows that the RO considered 
the evidence which was of record at that time.  The Board 
finds that the RO exercised reasonable discretion when 
deciding the claim.  The Board's review of the examination 
reports shows that they were thorough examinations.  The 
findings noted during the examinations suggested that the 
severity of the symptoms had decreased since the veteran's 
previous examinations.  For example, in a previous 
examination conducted in February 1973, muscle strength of 
the left hip had been markedly reduced, and straight leg 
raising was limited to only 10-20 percent on the right and 30 
to 40 percent on the left.  During the May 1989 examinations, 
however, findings were substantially improved with respect to 
those tests.  The Board also notes that the nonmedical 
evidence which reflected that the veteran was working also 
supported a conclusion that his back disorder was not as 
severe as it had previously been.  This demonstrates 
improvement in the veteran's ability to function under the 
daily conditions of life and work.  The Board has noted that 
the veteran's representative argued in a brief dated in April 
1997 that the evidence that the veteran was employed was not 
credible.  Although the appellant disagrees with the 
conclusion reached by the RO that the back disorder had 
improved enough to justify a reduction to 20 percent, an 
asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  As noted 
above, the veteran argues that the decision was legally 
erroneous because the RO failed to apply 38 C.F.R. § 3.343 
which is a protective regulation which applies in rating 
reduction cases involving total disability ratings.  The 
veteran's primary argument is that the provisions of § 3.343 
(a)(c) were not met.  Failure to comply with such regulations 
can amount to clear and unmistakable error.  See Olson v. 
Brown, 5 Vet. App 430 (1993).  

Initially, the Board notes that the provisions of 38 C.F.R. 
§ 3.343(a) do not apply to the present case because they are 
applicable only to reduction of a total disability rating 
which was warranted by the severity of the condition and not 
granted purely because of individual unemployability.  In the 
present case, the veteran's total disability rating was 
granted based purely on unemployability.  Procedural 
protections for total disability ratings based on 
unemployability are set forth in 38 C.F.R. § 3.343(c), which 
provides in pertinent part (and provided in July 1989):

(1) In reducing a rating of 100 percent 
service-connected disability based on 
individual unemployability, the 
provisions of § 3.105(e) are for 
application but caution must be exercised 
in such a determination that actual 
employability is established by clear and 
convincing evidence. . .

(2) If a veteran with a total disability 
rating for compensation purposes based on 
individual unemployability begins to 
engage in a substantially gainful 
occupation during the period beginning 
after January 1, 1985, the veteran's 
rating may not be reduced solely on the 
basis of having secured and followed such 
substantially gainful occupation unless 
the veteran maintains the occupation for 
a period of 12 consecutive months.  For 
purposes of this subparagraph, temporary 
interruptions in employment which are of 
short duration shall not be considered 
breaks in otherwise continuous 
employment. 

The Board notes that the evidence which was of record at the 
time of the reduction included examination reports which 
reflected material improvement in the veteran's condition, 
and evidence that he was in fact employed, was working 
numerous hours, and earned substantial income.  This amounts 
to clear and convincing evidence of actual employability.  
The Board also notes that the unemployability rating was not 
reduced "solely on the basis of having secured and followed 
such substantially gainful occupation", but also on the 
basis of the medical evidence reflecting improvement in the 
underlying service-connected disability.  Therefore, the 
total rating reduction which was effectuated without evidence 
that the veteran had maintained employment for 12 consecutive 
months did not violate the provisions of 38 C.F.R. § 3.343.   

The veteran's representative argued in a brief dated in April 
1997 that the VA examination report of May 1989 was not 
adequate as it did not include a discussion of how the 
veteran's back impacted on his ability to maintain 
employment.  To the extent that the veteran asserts that 
there was legal error in that the RO failed to properly 
develop the evidence pursuant to the duty to assist, the 
Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error.  "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Nor may the failure to follow 
procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994).  
Thus, the argument that the May 1989 examination reports did 
not include adequate findings or information regarding 
employability does not constitute a basis for concluding that 
the July 1989 decision which relied on those reports contains 
clear and unmistakable error.  

Finally, the Board notes that the veteran has submitted 
additional evidence such as a record from the Social Security 
Administration showing that he is considered to be disabled.  
However, subsequently obtained evidence may not be considered 
when determining whether a prior decision contains clear and 
unmistakable error.

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
July 18, 1989, which reduced the rating for the veteran's 
service-connected status post lumbar laminectomy with 
residual chronic strain and degenerative arthritis from 60 
percent to 20 percent, and terminated a total disability 
rating based on individual unemployability.  Accordingly, the 
benefit sought on appeal is denied.


ORDER

The decision of July 18, 1989, which reduced the rating for 
the veteran's service connected status post lumbar 
laminectomy with residual chronic strain and degenerative 
arthritis from 60 percent to 20 percent, and terminated a 
total disability rating based on individual unemployability 
does not contain clear and unmistakable error.  The appeal is 
denied.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals


 

